Case 2:17-cv-03618-ENV-ST Document 57 Filed 06/12/19 Page 1 of 4 PageID #: 214

                                                                            FILED
                                                                         IN CLERK'S OFFICE
                                                                     WS DISTRICT COURT E.D.nV.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                        ★ JUN 12 2019

ARISTOMENIS MITROPOULOS,on behalf of                                 BROOKLYN OFFICE
himself and all other similarly situated persons,

                                      Plaintiff,
                                                            MEMORANDUM & ORDER
                        -against-
                                                            17-CV-36I8(ENV)(ST)
401 SUNRISE CORP.,d^/a/ LYNBROOK
DINER,NICKOLAS MAVROMIHALIS,
NIKOLAS KOSTAKIS,and GEORGE KAPORIS,

                                       Defendants.



VITALIANO,D.J.

       On June 15, 2017, plaintiff Aristomenis Mitropoulos commenced this action against two

defendants, bringing claims under the Fair Labor Standards Act("FLSA")and the New York

Labor Law ("NYLL"). (Compl.          1-2, ECF No. I). The Court(Bianco, J.) conditionally

certified the case to proceed as an FLSA collective action. (Order, ECF No. 34). With leave of

the Court(Bianco, J.), {id.\ plaintiffjoined two additional defendants in an amended complaint,

filed on May 22, 2018,(Am. Compl., ECF No. 33). On August 14,2018, counsel for defendants

401 Sunrise Corporation ("401 Sunrise") and Nickolas Mavromihalis informed the Court that his

clients had filed for protection under Chapter II ofthe Bankruptcy Code. (Letter, ECF No.46)

The Court(Bianco, J.), in the ordinary course and without apparent objection, issued an order

staying the case. (Order, dated Aug. 20,2018). Following reassignment ofthis case, plaintiff

seems to have self-rekindled the litigation. Plaintiff has now requested that the Court lift the stay

as to Nikolas Kostakis because Kostakis had, and has, not filed for bankruptcy protection.

(Status Report, ECF No. 48). For the reasons set forth below, the motion is granted, and the stay

is lifted solely as to Kostakis.
Case 2:17-cv-03618-ENV-ST Document 57 Filed 06/12/19 Page 2 of 4 PageID #: 215




                                            Discussion


       Although the automatic stay imposed by a bankruptcy filing, 11 U.S.C. § 362(a), stays

civil proceedings against the debtor, Queenie, Ltd. v. Nygard Int'l, 321 F.3d 282,287(2d Cir.

2003)(citing Koolik v. Markowitz,40 F.3d 567, 568-69(2d Cir. 1994)), a "suit against a

codefendant is not automatically stayed by the debtor's bankruptcy filing," id. (quoting 3 Collier

on Bankruptcy § 362.03[3][d](15th ed. 2002)). "The automatic stay can apply to non-debtors,

but normally does so only when a claim against the non-debtor will have an immediate adverse

economic consequence for the debtor's estate." Id. Canonical examples include "a claim to

establish an obligation of which the debtor is a guarantor, a claim against the debtor's insurer,

and actions where there is such identity between the debtor and the third-party defendant that the

debtor may be said to be the real party defendant." Id. at 287-88 (citations and internal quotation

marks omitted). Kostakis notes that the Fourth and Sixth Circuits have recognized sufficient

identity between the debtor and the third-party defendant in cases where the "third-party ... is

entitled to absolute indemnity by the debtor on account of any judgment that might result against

[him] in the case," Lindsey v. O'Brien {In re Dow Corning Corp.\ 86 F.3d 482,493(6th Cir.

1996)(quoting        Robins Co., Inc. v. Piccinin, 788 F.2d 994,999(4th Cir. 1986)).

       Seeking to leverage this exception, Kostakis contends that he "is entitled to absolute

indemnity by the 401 Sunrise Corp., as the ultimate employer in the event any judgment might

result against him individually." (Opp'n at 2,ECF No. 52). He provides absolutely nothing in

the way ofsupport for this conclusory assertion. Indeed, Second Circuit precedent

unambiguously provides that "there is no right to contribution or indemnification for employers

held liable under the FLSA." Herman v. RSR Sec. Servs. Ltd., 172 F.3d 132,144(2d Cir. 1999)

see also Garcia v. Cloister Apt. Corp., No. 16-cv-5542(LTS),2018 WL 1353274, at *2
Case 2:17-cv-03618-ENV-ST Document 57 Filed 06/12/19 Page 3 of 4 PageID #: 216




(S.D.N.Y. Mar. 15,2018)(collecting cases). Courts in this circuit have similarly rejected claims

for indemnification under NYLL,e.g., Holt v. Animation Collective, /wc., No. 13 Civ. 2552,

2014 WL 1413548, at *3(S.D.N.Y. Apr. 10,2014), and further foreclosed such claims even

when styled as claims for contract damages rather than indemnification, e.g., Gustafson v. Bell

Atl Corp., 171 F. Supp. 2d 311, 328(S.D.N.Y. 2001). Because Kostakis is legally foreclosed

from seeking indemnification, ajudgment against him will not have adverse economic

consequences for the debtor, and the action may not remain stayed with respect to him on this

ground.

       Kostakis further argues that the stay should remain in place with respect to him because

he may require discovery of materials in the debtor's possession. Specifically, he contends that

he requires access to business records that will show that he was merely a passive investor in 401

Sunrise and had no management authority or hiring responsibilities. Kostakis suggests that 401

Sunrise is, therefore, an indispensable party to this action.' As with his claim to indemnification,

this contention is presented without citation to legal authority. In any case, a defendant's need

for discovery from an entity does not render that entity a party that must be joined. See generally

Fed. R. Civ. P. 19(listing those parties that must be joined). Moreover, it certainly does not fal

within the categories set forth in Queenie that would require the action to remain stayed with

respect to Kostakis. Consequently, Kostakis presents no viable grounds on which the action

should remain stayed in its entirety rather than proceed against him.




'Kostakis uses the term "indispensable party," but this nomenclature is inappropriate, following
the 1966 amendment to Rule 19. See 1 Fed. Prac. & Proc. Civ. § 1604(3d ed. 2019).
Case 2:17-cv-03618-ENV-ST Document 57 Filed 06/12/19 Page 4 of 4 PageID #: 217




                                           Conclusion

       For the foregoing reasons, plaintiffs motion is granted, and the stay is lifted with respect

to defendant Nikolas Kostakis.


       This matter is respectfully referred to Magistrate Judge Steven Tiscione for revived

pretrial management.

       So Ordered.

Dated: Brooklyn, New York
       June 6,2019


                                                          /s/ USDJ ERIC N. VITALIANO
                                                           ERICN. VITALIANO
                                                            United States District Judge
